


116 HR 2929 IH: Rural Broadband Network Advancement Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2929
IN THE HOUSE OF REPRESENTATIVES

May 22, 2019
Mr. Mullin (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Federal Communications Commission to establish a program to promote the availability and sustainability of robust rural broadband networks in high cost rural areas, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Rural Broadband Network Advancement Act of 2019.  2.FindingsCongress finds the following: 
(1)Internet data demands are increasing, and video streaming services represent a significant portion of the growth of internet traffic today.  (2)Broadband network operators must invest in additional capacity to accommodate that data and other traffic generated by third-party online services leveraging underlying broadband networks. 
(3)These edge providers depend upon the availability of such robust underlying network capacity to deliver their services to users.  (4)The costs associated with broadband infrastructure upgrades are significant and growing to keep pace with the online services that depend on these underlying networks. 
(5)The challenges of investing in and maintaining such robust network capacity are even greater in rural areas due to the significant distances over which networks must be built and operated and the limited densities of the rural communities to be served.  (6)All persons and entities that utilize and leverage networks should share equitably in supporting the availability and sustainability of rural broadband networks. 
3.Promoting and sustaining robust rural broadband infrastructure 
(a)Establishment of program 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall complete a rulemaking that establishes a program under which each edge provider, except those described under paragraph (3), that has data transported across the network of a rural broadband provider in a high cost rural area shall pay a network user fee on an equitable and nondiscriminatory basis to advance and sustain broadband-capable networks and broadband internet service in high cost rural areas.  (2)Single effective date for payments madeAny rule adopted pursuant to paragraph (1) shall have the same effective date for payments made to each rural broadband provider. 
(3)ExemptionsThe following edge providers are exempt from the requirement to pay a network user fee described in paragraph (1): (A)De minimis amountsAn edge provider or class of edge providers whose assessment of network user fees is determined to be de minimis by the Commission. 
(B)General exemptionsAny State, local, or Tribal government, elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), library, hospital, or individual.  (C)Small businessAny small business concern, as described in section 3 of the Small Business Act (15 U.S.C. 632). 
(b)Calculation of limited costs, collection of network user fees, and distribution of network user fees 
(1)Calculation of network user fees 
(A)Calculation of limited costsThe rulemaking under subsection (a) shall include a calculation of costs associated with transmission by a rural broadband provider of edge provider data that are not already recovered through user rates that are reasonably comparable to those in urban areas, Federal or State universal service support, or other Federal or State programs aimed at promoting rural broadband deployment or sustaining rural broadband networks.  (B)Costs describedThe costs described in subparagraph (A) include the following: 
(i)Costs associated with the initial deployment of a rural broadband network.  (ii)Costs associated with ongoing operation and maintenance of such network. 
(iii)Costs associated with the ongoing delivery of services to users via that network (including costs of transit and transport between rural service areas and urban or suburban interconnection points).  (C)Update of costsNot less frequently than every 2 years after the date on which the rulemaking is completed under subsection (a)(1), the calculation of costs under subparagraph (A) shall be updated. 
(2)Collection of network user feesThe rulemaking under subsection (a) shall include a mechanism through which the costs calculated under paragraph (1) are collected from edge providers under the program on a quarterly basis. The Commission shall ensure that the assessment of network user fees on each edge provider is reasonably reflective of the relative proportion of that edge provider’s data transmitted on eligible rural broadband providers’ networks serving high cost rural areas.  (3)Distribution of network user feesThe rulemaking under subsection (a) shall provide for distribution on an equitable and nondiscriminatory basis to rural broadband providers of network user fees collected from edge providers under the program on a quarterly basis. The Commission shall ensure that the distribution of network user fees to each rural broadband provider is reasonably reflective of the relative proportion of edge provider data as measured and transmitted on that rural broadband provider’s network and by considering other factors such as regional cost disparities, natural disasters, and Federal emergencies. 
(c)Eligibility for compensationThe rulemaking under subsection (a) shall include the following: (1)In generalTo be eligible for receipt of network user fees collected and distributed under the program, an entity— 
(A)shall be a rural broadband provider; and  (B)shall submit any other information reasonably prescribed by the Commission as needed to determine the appropriate level of network user fees to be collected and the equitable distribution of such collected amounts as compensation. 
(2)Use of fundsA rural broadband provider that receives compensation through network user fees may only use such funds in connection with any of the following: (A)The deployment of a rural broadband network. 
(B)Ongoing operation and maintenance of a rural broadband network.  (C)The delivery of broadband internet services to users in a high cost rural area. 
(d)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission. 
(2)Edge providerThe term edge provider means a provider that— (A)provides a service over the internet— 
(i)for which the provider requires the user to subscribe or establish an account in order to use the service;  (ii)that the user purchases from the provider of the service without a subscription or account; 
(iii)by which a program searches for and identifies items in a database that correspond to keywords or characters specified by the user, used especially for finding particular sites on the World Wide Web; or  (iv)by which the user divulges sensitive user information; and 
(B)includes a service described in subparagraph (A) that is provided through a software program, including a mobile application.  (3)High cost rural areaThe term high cost rural area means any area of the United States that is not contained in an incorporated city or town with a population in excess of 20,000 inhabitants. 
(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.  (5)Rural broadband providerThe term rural broadband provider means an entity providing broadband in a high cost rural area pursuant to any terrestrial technology, including fixed or mobile wireless or wireline networks, if such entity— 
(A)provides broadband service in a high cost rural area to fewer than 100,000 locations or subscribers served within a State; and  (B)meets the service obligations on speed, latency, and usage allowances as determined by the Commission. 
(6)StateThe term State has the meaning given that term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).  (e)Universal Service FundThe network user fees collected by this Act may not be used to support, contribute, or fund universal service under section 254 of the Communications Act of 1934 (47 U.S.C. 254). 
(f)ProhibitionAn edge provider may not charge a fee or require any other payment from a rural broadband provider as an explicit or implicit offset to network user fees.  (g)Enforcement by the Federal Communications Commission (1)Powers of commissionExcept as otherwise provided, the Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties pursuant to the Communications Act of 1934 (47 U.S.C. 15 et seq.). 
(2)Penalties, privileges, and immunitiesAny person who violates this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Communications Act.   